Holden, J.
I concur in the result reached by the majority opinion, but I arrive at this conclusion through a different interpretation of the meaning of the act involved.
I think the true interpretation of the legislative mind as expressed in the act is that the banks are required to render their assessment in the manner prescribed, which should be taken by the assessing authorities, not as conclusive of value, but as a basis of taxation only. A different construction of the act, that is to say, that the statement rendered, showing the number and amount of shares and the surplus, undivided profits, and accumulations constituting the assets of the bank, shall be conclusive of the value of the stock, when in fact it was worth more or less than shown thereby, would contravene section 132 of the Constitution, which provides that. property shall be assessed at its true value.
I shall set out the pertinent parts of the act because it is necessary to have it before you for close examination in order to better ascertain its meaning and purpose. The act is as follows:
*47“The president, cashier, or other officer having like duties, of each hank or banking association in this state, existing by the laws of this state, shall deliver to the assessor of taxes of the county in which it is located, a written statement, on or before the first day of May of each year, under oath, of the number and amount of all the shares of its capital stock paid in, . . . and of the sum of all undivided profits or surplus or accumulation of any sort constituting part of the assets of the bank and not including its real estate; and the value of such shares estimated at par and increased by the proportion of the par value of all the shares of stock to the said surplus fund or accumulation, . . . shall be the basis of the taxation of such shares to the bank.”
The main opinion goes upon the theory, with which I differ, that the bank should, in the first instance, render a statement, showing the actual or true value of the surplus and accumulations, from which valuation the capital stock would be accordingly increased in value. I do not agree with this view, because I believe the act means to require the bank to render the statement, showing the amount of shares of capital stock and the sum or aggregate of all surplus and accumulation, not including real estate, thus showing the value of the shares as increased by the surplus or accumulation; and the statement shall be the basis of the taxation against the bank. The amount of all the items thus shown is not to be considered a conclusive fixation of the value of the property, but it is a basis of valuation, and the true value may be shown, and, when ascertained, it shall govern as the value for taxation.
In an effort to malee my view understood I will put it in this way: The purpose of the law is to say to the bank, you must render your statement to the assessor, showing the number and amount of the shares of capital stock, and of the sum or aggregate of all undivided profits, surplus, or accumulations constituting part of the assets of the bank, not in chiding real estate; and the value of such shares shall be increased in proportion to said surplus and *48accumulation, which, increased value of the shares shall be the basis for the taxation of the bank. That is, that the bank is required to uncover and state what it claims and its books show as the shares of capital stock, undivided profits, surplus, or accumulation of any sort which are part of the assets of the bank. When this is done the value of the shares of stock will appear according to the increased value on account of such surplus and accumulation. This valuation for assessment, however, is not conclusive of the actual or true value of the shares of capital stock, but the ti*ue value may be shown by the bank the same as any other taxpayer may show the true value of his property for taxation.
But the act intends that the bank must file the required statement, Avhich shoAvs its hand and discloses all of its property assets, which can only be ascertained from its books. If the vieAV I entertain is not correct, then it seems to me that the act is phrased in useless language, requiring the detailed statement of the aggregate items composing the assets of the bank, Avhen a statement merely of the value of the stock would meet the view of the main opinion.
If the bank is permitted under this act to render a statement placing its oavii valuation upon the different items required to be stated, regardless of Avhat its books shoAV, then it would be afforded opportunity to conceal its assets as shoAvn by the books, and thus defeat what I think was plainly intended otherwise.
I have discussed the difference in our views because I think the manner of rendering the statement as prescribed by the act is .really important to both the state and the banks.
Cook, J., joins in this concurring opinion.